         Case 1:20-cv-08015-KPF Document 10 Filed 12/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RAMON JAQUEZ,
                             Plaintiff,
                                                     20 Civ. 8015 (KPF)
                      -v.-
MONDELEZ GLOBAL LLC,                                       ORDER

                             Defendant.

KATHERINE POLK FAILLA, District Judge:

      Because Defendant in this case has neither answered nor entered an

appearance, the initial pretrial conference scheduled for December 18, 2020, is

hereby adjourned sine die.

      SO ORDERED.

Dated:       December 10, 2020
             New York, New York           __________________________________
                                               KATHERINE POLK FAILLA
                                              United States District Judge
